COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                            ORDER WITHDRAWING MEDIATION ORDER



Court of Appeals Number:              01-21-00624-CV

Style:                        Sandra L. McGarry v. The Houston Firefighters Relief and
Retirement Fund, Brett Robert Besselman in his capacity of Chair of the Board of Trustees od
The Houston Firefighters Relief and Retirement Fund, and the Board of Trustees of The Houston
Firefighters Relief and Retirement Fund

Trial Court Case Number:               2020-80333

Trial Court:                          61st District Court of Harris County

Type of Motion:                       Objection to Mediation

Party Filing Motion:                  Appellee

       Appellee has objected to mediation. The Court’s mediation order dated December
1, 2021 is withdrawn.


Judge's signature: /s/ Gordon Goodman
                    Acting individually

Date: December 7, 2021


*       Absent emergency or a statement that the motion is unopposed, must wait ten days before acting on motion except for
        motion to extend time to file a brief. See TEX. R. APP. P. 10.3(a).
Note:   Single justice may grant or deny any request for relief properly sought by motion, except in a civil case a single justice
        should not: (1) act on a petition for an extraordinary writ or (2) dismiss or otherwise determine an appeal or a motion
        for rehearing. TEX. R. APP. P. 10.4(a).